UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7212


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DARREL FISHER,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:10-hc-02234-BR)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrel Fisher, Appellant Pro Se. Robert J. Dodson, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrel Fisher appeals the district court’s order denying his motion for a temporary

restraining order.   We dismiss the appeal for want of jurisdiction.    See Virginia v.

Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            DISMISSED




                                            2